[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 3 
The statute under which this action is sought to be maintained is known as chap. 2 of the Laws of 1892, and that portion of it which we are called upon to consider reads as follows:
"Sec. 30. Every stock corporation, except moneyed and railroad corporations, shall annually, during the month of January, or if doing business without the United States, before the first day of May, make a report as of the first day of January, which shall state: One. The amount of its capital stock and the proportion actually paid in. Two. In general terms, the nature of its existing assets and debts. Three. The amount of its debts or an amount which they shall not exceed. Four. The amount of its assets or an amount which its assets shall at least equal. Five. The names of its then stockholders. Such report shall be signed by a majority of its directors, and verified by the oath of thepresident or vice-president and treasurer or secretary, and filed in the *Page 7 
office of the secretary of state, and in the office of the county clerk of the county where its principal business office may be located. If such report is not so made and filed, all the directors of the corporation shall jointly and severally be personally liable for all the debts of the corporation then existing, and for all contracted before such report shall be made."
The first question urged upon our attention involves the construction of the sentence which requires the annual report of a corporation to be "verified by the oath of the president orvice-president and treasurer or secretary."
The learned counsel of the appellants contend that its language and its history disclose the legislative intent to require a verification of the annual report of the corporation by its president alone, or, in his absence, by two inferior officers, to wit, the vice-president and treasurer or secretary. It is also urged that, tested by this rule of construction, the annual report of 1892, verified by the president of the corporation, is sufficient.
In the discussion of this question we must of course keep in mind the rule that statutes of this character are highly penal, and are, therefore, not to be extended by implication. They must be strictly construed in favor of the party against whom the penalty is sought to be enforced. In construing statutes the proper course is to start out and follow the true intent of the legislature, and to adopt that sense which harmonizes best with the context and promotes in the fullest manner the apparent policy and objects of the legislature. (Potter's Dwarris on Statutes, 245; Smith's Commentaries on the Statutory Construction, sec. 739; Garrison v. Howe, 17 N.Y. 458;Boughton v. Otis, 21 N.Y. 261; Chase v. N.Y.C.R.R. Co.,26 N.Y. 523; Cameron v. Seaman, 69 N.Y. 396; Van Dyck v.McQuade, 86 N.Y. 38; Whitney Arms Co. v. Barlow, 63 N.Y. 62;Bonnell v. Griswold, 80 N.Y. 128; Butler v. Smalley,101 N.Y. 71; Whittaker v. Masterton, 106 N.Y. 277; Whitney
v. Cammann, 137 N.Y. 342.)
The language of that part of this statute upon which the question of defendant's liability hinges seems to be plain, *Page 8 
unambiguous and unequivocal. The annual report shall be "* * *verified by the oath of its president or vice-president andtreasurer or secretary." No analysis to which it can reasonably be subjected invests it with a different meaning than that which is apparent upon a first reading. That it was intended to mean what it plainly expresses is fairly indicated by the fact that the legislature could easily have giving it the meaning contended for by the appellants by the use of words equally simple and apt. If, for instance, the legislature had intended to require the verification of annual reports of corporations by all of these officers, it could have accomplished this result by simply saying that such reports shall be verified by the "president, vice-president, secretary and treasurer." If by the president alone, or, in the alternative by the vice-president, together with the secretary or treasurer, it could have said that such reports should be verified by the "president," or in case of his failure or inability to act, then by the "vice-president and secretary or treasurer." The use of the disjunctive "or" between the first two named officers, succeeded by the copulative conjunction "and," which is followed by the recurrence of the disjunctive "or" between the last two named officers, discloses but one intent that is consonant with the ordinary use of plain English. The president and vice-president are placed in one class; the secretary and treasurer in another. Each may act for the other in the same category, but only in conjunction with one from the other class. The absence of punctuation in this sentence, while not conclusive, throws some light upon the legislative intent. If there were a semi-colon or a comma after the word "president," and no other punctuation until after the word "secretary," it might be held to disclose a purpose to place the president in one class and all the other officers in another. In the absence of even such an unreliable guide we can find no reason for doing violence to the plain import of the context, which is, that either the president or vice-president may verify with either the treasurer or secretary. The history of the statute seems to *Page 9 
lend support to this construction. Prior to the enactment of sec. 30, chap. 564 of the Laws of 1890 (the Stock Corporation Law), which went into effect May 1, 1891, but one officer of a manufacturing corporation was required to verify its annual report. This could be done by either the president or secretary. (Sec. 12, chap. 40, Laws 1848, and sec. 12, chap. 510, Laws 1875.) By said section 30 of the Stock Corporation Law, this provision was amended, and the reports were thereafter required to be verified "by the oath of the president and treasurer." The manifest purpose of this change was to secure the careful and responsible co-operation of the two principal officers of the corporation in the preparation of the material statements required to be set forth in the report.
It is not so clear why the legislature extended the right and, in certain contingencies, the duty of verifying annual reports to the vice-presidents and secretaries of corporations. It may have been supposed that the limitation of these duties to the president and treasurer was calculated to create difficulty and embarrassment by reason of the possible absence, disability or refusal to act of one or both of these officers; or because the purposes of the act might be defeated by the combination of the two offices in one man. Whatever may have been the reasons for its enactment, the statute we are considering (Chap. 2, Laws 1892) was again repealed in May, 1892, and the law of 1890, which requires verifications by the "president and treasurer" was restored. (Sec. 34, chap. 687, Laws 1892; sec. 30, chap. 688, Laws 1892.) During the period between January 14, 1892, and May 18, 1892, within which the report was made upon which this action is brought, said chap. 2, Laws 1892, was in force and, therefore, controls this case. (Bank of Metropolis v. Faber, 150 N.Y. 205. )
If the question of construction which we have been discussing were the only one in the case, we should be content to follow the disposition thereof in the prevailing opinion in the court below. There are, however, other questions to be considered, upon which we are constrained to differ from the learned Appellate Division, and the foregoing expression of *Page 10 
views is given lest, in the further progress of the cases under this statute, our silence may be taken as an indication that the question is still an open one.
It is urged on behalf of the respondent that the verification of the report of 1892 was insufficient, as the affidavit was not signed by the affiant. It appears that this report was made in duplicate as required by the statute. The one which was filed in the office of the clerk of Westchester county was properly signed by the affiant. The one filed with the secretary of state does not contain the affiant's signature. This was clearly the merest oversight. That the report was duly verified is conclusively shown by the duplicate filed with the county clerk. There was no failure to verify, but an obviously inadvertent omission to sign one of the duplicates of the affidavit. The verification was sufficient. (Bonnell v. Griswold, 80 N.Y. 133.)
We now come to the question whether the verification of the report of 1892 by the president alone was sufficient under the circumstances which existed when the report was made. It is claimed by the appellants that from Nov., 1891, to February 29, 1892, the offices of secretary and treasurer, both of which had been held by the defendant Faber, were vacant, owing to the latter's resignation. It cannot be denied that if the alleged vacancy in these offices has any material bearing upon the question whether Kaldenberg's verification was a sufficient compliance with the law, then there was at least enough evidence for the consideration of the jury, and in that view of the case it was error for the trial court to direct a verdict for the plaintiff. There was evidence that Faber tendered his resignation in a letter which he delivered to the president about Nov. 1, 1891. Assuming this to have been done, Faber's resignation was complete when it was tendered. It was not necessary for him to do more. (Bruce v. Platt, 80 N.Y. 381; Briggs v. Spaulding,141 U.S. 155.) Nor was the validity of his resignation dependent upon its acceptance by the directors (Chandler v. Hoag, 2 Hun, 613; affd., 63 N.Y. 624) or upon the election of his successor. *Page 11 
It also appeared in evidence that at least seven attempts were made to hold meetings of the board of directors between August, 1891, and February 22, 1892, which were ineffectual for lack of a quorum. The reasons for the non-attendance of the absent directors do not appear, and in such a case as this it is not to be presumed to have been the result of neglect of duty on the part of those who are sought to be charged. Assuming that the directors were diligent in trying to hold a meeting at which the vacant offices could have been filled, but failed through no fault of their own, what more could they have done? They could not compel Faber to withdraw his resignation, nor could they elect his successor without a quorum. It follows that, unless this statute demands the performance of impossibilities, these directors did all that was left to them when a majority of their number signed the report and procured its verification by the president, who was then the only officer of the corporation authorized to perform that act.
The appellants further contend that the verification of the report was sufficient for the reason that Kaldenberg, the president of the corporation, acted as secretary and treasurer from the time of Faber's resignation until his successor was elected.
There is evidence in the case which would support a finding that such was the fact. The question then arises whether a verification under this statute is sufficient where it is made by the president as such, when it contains no reference to the other offices of which he claims to have been the de facto incumbent at the time. It is not uncommon for a single individual to hold several offices in a corporation. If this happens to be so in a case when the law requires the incumbent of each office so held to do some act, it follows that it must be done by the same individual. The proper and exact way to perform every such duty which requires a signature or the execution of some legal document is to do so under the name or title of each separate officer whose signature is required. There are cases, indeed, in which this mode of procedure would be indispensable; but there are others in which mere form yields to substance. We think this case is an illustration *Page 12 
of the latter rule. If, for instance, it had been shown that Kaldenberg held the offices of president, secretary and treasurer in January, 1892 it would be extremely technical to hold that there had not been a substantial compliance with the statute simply because of his failure to add to his signature the title of each office which he filled. But this is precisely what must be held if the respondent's construction of this statute is to be adopted. Nothing short of literal performance would satisfy this construction. Under it no officer could escape the penalties of the statute under any circumstances. We think that nothing less than an express legislative command should be held sufficient to accomplish any such result. So long as the rule exists that a substantial compliance with such statutes as this shall be sufficient, it cannot be held that the non-observance of some technical detail which does not affect the substance of the thing required to be done, shall subject honest and diligent officers of corporations to the payment of statutory penalties. It is said that this amounts to judicial nullification. Let us see. What is the purpose of this statute? It is to inform the public and those interested in the affairs of corporations of their financial standing and condition from year to year. When such information has been published and placed on record in the manner and form required by the statute, the directors have done all that was in their power to comply with the law, and the public and those interested in the affairs of the corporation are given all the information to which they are entitled. The question is not whether some prior or other duty has been neglected (Wallace v.Walsh, 125 N.Y. 33), but whether there has been a substantial performance of the one for failure of which the penalty is invoked.
We think it was error to take from the jury the questions whether Faber had resigned and whether Kaldenberg was acting in his stead as secretary and treasurer when the report of 1892 was made.
An affirmative decision upon either or both of these questions of fact would have required the legal conclusion that the *Page 13 
defendants are not liable to the penalties sought to be collected herein. None of the other questions or exceptions raised need to be considered.
The judgment of the court below should be reversed and a new trial granted, with costs to abide the event.
PARKER, Ch. J., GRAY, BARTLETT, MARTIN and VANN, JJ., concur; CULLEN, J., taking no part.
Judgment reversed, etc.